                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JIM BURGETT,

                 Plaintiff,

         v.                                                       Case No. 18-cv-1372-JPG

  MICHAEL PUCKETT and LINDSEY OWINGS,

                 Defendants.

                                          JUDGMENT
       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,
       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of
defendant Lindsey Owings and against plaintiff Jim Burgett on Count 1, a First Amendment
retaliation claim against Owings for issuing Burgett 21 tickets, including 18 “risk relevant”
tickets, because he complained about her public disclosure of private information and the nature
of his criminal offense, and that Count 1 is dismissed without prejudice; and
       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed
without prejudice:
   •   Count 2: a Fifth Amendment claim against Defendants Lindsey Owings and Michael
       Puckett for depriving Burgett of a protected liberty interest without due process of law by
       punishing him with segregation for 18 “risk relevant” disciplinary tickets; and
   •   Count 3: an Eighth Amendment claim against defendants Lindsey Owings and Michael
       Puckett for subjecting Burgett to unconstitutional conditions of confinement in the SHU
       in June 2017.

DATED: March 19, 2020

                                             MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk


Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
